Citation Nr: 1640308	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for L5-S1 posterior facet sclerosis, claimed as a lower back disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2002. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for a low back disorder.  The Veteran appealed this determination to the Board. 

In May 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  After the hearing, the Veteran and his representative submitted additional evidence accompanied by signed waivers of initial RO consideration of this newly-submitted evidence.  Therefore, the Board accepts this additional evidence for inclusion into the record and a remand to the have the Agency of Original Jurisdiction (AOJ) review it in the first instance is not required  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

In September 2013, the Board remanded the matter on appeal to the RO for additional development; notably, to have the February 2010 VA physician provide an addendum opinion as to the etiology of the Veteran's low back disability after receipt of additional evidence (i.e., hearing transcript and medical records translated from German to English reflecting that the Veteran had initially sought post-service treatment for his low back in 2006).  The February 2010 VA physician provided an addendum opinion in November 2013.  Thus, the requested development has been completed and the matter has returned to the Board for further appellate consideration. 



FINDING OF FACT

A chronic low back disorder was not shown in service and degenerative joint disease (DJD) was not shown within one year of service discharge in August 2002; the Veteran's currently diagnosed low back disorder, lumbar degeneration with DJD, is not shown to be related to service. 


CONCLUSION OF LAW

A low back disorder, L5-S1 posterior facet sclerosis, was not incurred in or aggravated by active service and degenerative joint disease of the low back may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159  3.326(a).

The duty to notify has been met.  See February 2009 Veterans Claims Assistance Act (VCAA) correspondence, May 2011 Board Hearing transcript and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRS) and identified post-service treatment records.  He has also submitted private treatment records that have been translated from German to English.  

Next, the Veteran was afforded a VA examination of his spine in February 2010.  At the close of that examination, the VA physician provided an unfavorable opinion between the Veteran's low back disability and military service.  (See February 2010 VA spine examination report).  In September 2013, the Board remanded the appeal to have the February 2010 VA physician provide an addendum opinion that addressed the Veteran's May 2011 testimony that he had experienced back pain since military service and medical records from the Veteran's treating physician in Germany reflecting that he had treated the Veteran for his low back for the period from 2006 through 2009.  The February 2010 VA physician provided an addendum opinion in November 2013.  A review of that report reflects that in providing the requested opinion, the examiner considered the Veteran's May 2011 testimony and German medical records, as directed by the Board in its September 2013 remand directives.  (See November 2013 VA addendum opinion). 

Overall, the Board finds that there has been compliance with its September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, a discussion of the Veteran's May 2011 hearing before the undersigned is required.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the May 2011 hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove the underlying claim for service connection for a low back disability.  Neither the Veteran nor his representative voiced any disagreement with the manner in which the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with in the instant appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claim decided herein.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II. Merits Analysis

The Veteran seeks service connection for a low back disorder.  After a brief discussion of the laws and regulations governing service connection claims, the Board will address the merits of the claim.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis is a chronic disease and the Veteran has been diagnosed with lumbar degeneration with DJD (arthritis) of the lumbar spine, the theory of continuity of symptomatology is applicable to the claim.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.(2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his current low back problems are a result of his military duties, notably having to carry heavy equipment on marches as a mortar man and infantryman.  (See Transcript (T.) at pages (pgs.) 4-6, 9).  The Veteran maintains that his in-service back complaints were chronic in nature and long-lasting, rather than acute.  Id. at pgs. 14, 18.

In the analysis below, the Board will deny service connection for a low back disorder because the preponderance of the evidence of record is against a nexus to military service and continuity of low back symptomatology from service discharge until 2006.  In addition, there is no evidence of arthritis of the lumbar spine to a compensable degree within one year of service discharge in August 2002.  

Regarding Shedden element number one (1), evidence of a current disability, the record shows that the Veteran has been diagnosed as having lumbar degeration with degenerative disc disease.  (See November 2013 VA opinion).  Thus, as there is evidence of a current low back disability, Shedden element number one (1) has been met. 

Regarding Shedden element number two (2), evidence of an in-service disease or injury, the Veteran's service treatment records (STRs) are replete with complaints of low back pain beginning in December 1991.  In December 1991, the Veteran complained of having had back pain for the previous two (2) weeks.  He denied any previous injury, but stated that he had a history of back pain.  The examining clinician entered an assessment of rule out possible strained infraspinatus muscle.  When seen in January 1992, the Veteran complained of having low back pain for one (1) month that was secondary to normal activities.  He denied having received any trauma to his back.  An x-ray of the lumbar spine, performed in January 1992, revealed lipping from "prior trauma."  The examining clinician entered an assessment of possible strained infraspinatus muscle.  In March 1993, the Veteran complained of having had low back pain after he had cleaned his motor vehicle.  He was unable to recall having lifted any heavy items or to have twisted his back.  The examining clinician entered an assessment of mechanical low back pain.  In early February 1984, the Veteran complained of having had low back pain for the previous three (3) weeks after he had slipped on ice. The examining clinician entered an assessment of back pain.  The Veteran was prescribed physical therapy.  

In late February 1984, the Veteran maintained that his back still hurt.  He was given an assessment, in part, of muscle spasm of the low back.  In September 1994, the Veteran reported having low back pain for the previous (3) days after he had performed a 12-mile road march.  A March 1995 periodic examination report reflects that the Veteran's spine was evaluated as "normal."  On a Report of Medical History, the Veteran denied having had recurrent back pain.  In September 1997, the Veteran complained of low back pain post-Friday and Saturday Division runs.  An assessment of musculoskeletal pain was entered.  An April 2002 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having any recurrent back pain.  On an April 2002 Report of Medical Assessment, the Veteran listed his knees and migraine headaches as his health concerns.  

As the Veteran was seen on several occasions for low back pain that was variously diagnosed as muscle spasms; mechanical low back pain; and musculoskeletal pain, Shedden element number two (2), evidence of an in-service disease or injury, has been met.

Thus, the crux of the Veteran's claim hinges on Shedden element number three (3), evidence of a nexus between his diagnosed lumbar degeration with degenerative disc disease and the in-service complaints of low back pain.  The Board finds that the preponderance of the evidence of record is against this aspect of the claim. 

The Veteran's statements and testimony are to the effect that his low back problems had their onset during service and have continued since that time.  Initially, in a statement, received by VA in December 2009, the Veteran maintained that he hurt his back after he fell off a tank and as a result of a motor vehicle accident.  (See VA Form 21-4138, Statement in Support of Claim, received in December 2009).  During his May 2011 hearing before the undersigned, the Veteran testified that his current low back problems were a result of his military duties, notably having to carry heavy equipment on marches while performing his duties as a moratarman and infantryman.  (See T. at pgs. 4-6, 9).  He did not recall any motor vehicle accident or fall from a tank.  The Veteran maintained that his in-service back complaints were chronic in nature and long-lasting, rather than acute.  Id. at pgs. 14, 18.  

As a layperson, the Veteran is competent to describe symptoms during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge.  Personal knowledge is that which comes to the witness through the use of the senses).  In weighing credibility, VA may consider many factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Here, when his statements are viewed in the context of the other evidence of record they are not credible.  The Board notes that the Veteran's service treatment records confirm that he was seen on several occasions for low back pain beginning in October 1991 until September 1994, which was variously diagnosed as mechanical low back pain; muscle spasms; and, musculoskeletal pain.  However, none of these complaints were associated with a fall from a tank or a motor vehicle accident, as the Veteran initially maintained.  

While the Veteran was involved in a motor vehicle accident, reports coincident to the accident do not show an complaints or clinical finding referable to the low back.  The Veteran complained of neck pain.  In addition, and with regard to the Veteran's statements that his low back pain was chronic in nature and existed throughout service, on a March 1995 Report of Medical History, which was completed after the Veteran had received treatment for low back pain from December 1991 to September 1994, he denied having had any recurrent back pain.  In addition, while he was seen in September 1997 for low back pain after a Division run, the remainder of his service treatment records are devoid of any further complaints or clinician findings referable to the lumbar spine.  Notably, when examined for service discharge in April 2002, the Veteran's spine was evaluated as normal, and there were no findings or complaints referable to the low back.  On accompanying Reports of Medical History and Medical Assessment, the Veteran denied having had any recurrent back pain, and listed his knees and migraine headaches as his only health concerns, respectively.  

At this juncture, the Board notes that given the Veteran's testimony that this low back pain was chronic in nature throughout service, it seems unlikely, and therefore not credible, that he would not have reported having had back pain during his March 1995 and April 2002 Periodic and discharge examinations, respectively, and would have listed his low back as a health concern on his April 2002 Medical Assessment report.  In this regard, the Board notes that contemporaneous medical records are more credible than statements made many years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  In addition, and contrary to the Veteran's reports that his low back disability has remained chronic since military service, is the absence of any post-service complaints or low back pathology until he was seen by a German physician in 2006.  (See May 2011 report, prepared by Dr. M. O., reflecting that she initially treated the Veteran for back pain in 2006). 

All of this as well as the other evidence of record,  physical examination, and the Veteran's history were considered by a VA physician, who opined in February 2010 and November 2013 opinion that it was less likely than not that the current low back disorder was related to military service.  The VA physician reasoned that the in-service physical examinations and diagnostics were attributable to a back strain pattern that was suggestive of a supportive structure (muscle/tendons/ligaments) that had its onset and origin in 2006.  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, and has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The VA physician is competent to offer the opinion.  The rationale reasonably supports the opinion and it is consistent with the record.  The clinician considered the medical evidence of record, notably the STRs, the Veteran's reported history and testimony before the undersigned and Dr. M. O.'s report that she had begun treating the Veteran for low back pain in 2006.  Thus, because the examiner's opinion possesses many of the factors considered in determining its probative value, it is persuasive and is afforded substantial weight. 

Significantly, there is no nexus evidence of record in favor of the claim that is of equal or greater probative value.  Only the Veteran's own belief that his low back disorder is related to service has been offered in support of his claim, which the Board finds is not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Whether the Veteran's lumbar degeration with degenerative disc disease is related to activities during service or other factors is not something that can be determined by mere observation or a simple question.  As such his statements as to how he developed a low back disability do not constitute a competent opinion and the only probative evidence was provided by the VA examiner. 

There are two additional means to establish service connection, which are on a chronic disease presumptive basis for arthritis, and based on continuity of symptoms of a chronic disease, such as arthrtitis.

There is no evidence of record that shows the Veteran had a diagnosis of lumbar arthritis within the first year following his separation from service.  Therefore, service connection for arthritis on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the suggestion that he has had a low back disorder since service, there is the absence of chronicity during service.  While the Veteran was seen for low back pain on several occasions for the period from 1991 to 1994, a March 1995 Periodic examination report revealed that his spine was evaluated as "normal."  The Veteran denied having had a recurrent back  pain on a March 1995 Report of Medical History  In addition, while he was seen in September 1997 for low back pain after a Division run, the remainder of his service treatment records, to include at service discharge in April 2002, are devoid of any further complaints or clinician findings referable to the lumbar spine.   Notably, an April 2002 service separation examination report shows that the Veteran's spine was evaluated as normal, and there were no findings or complaints referable to the low back.  On accompanying Reports of Medical History and Assessments, the Veteran denied having had any recurrent back pain, and listed his knees and migraine headaches as his health concerns.   In addition, and as noted above, there is an absence of any low back complaints or clinical findings from service discharge in 2002 until 2006, when he was initially seen for low back pain by Dr. M.O.  Thus, there is not only a lack of medical evidence supporting continuity of symptomatology but insufficient lay evidence to support the claim on this basis.  See 38 C.F.R. § 3.303(b). 
The Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  Since the evidence is not in equipoise, the Veteran is not afforded the benefit of the doubt.  See 38 C.F.R. §§ 3.102 (2015). See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for L5-S1 posterior facet sclerosis, claimed as a low back disorder, is denied. 



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


